                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                         NO. 4:18-CR-54-FL


 UNITED STATES OF AMERICA                       )
                                                )
       v.                                       )
                                                )
                                                                     ORDER
 TERRENCE DENON MILLER,                         )
 a/k/a “Wank”                                   )
                                                )
                         Defendant.



       This matter is before the court upon the government’s motion for forfeiture of property and

preliminary order of forfeiture. (DE 113). For the following reasons, the motion is granted in

part and denied in part, as set forth herein.

                                          BACKGROUND

       As pertinent to the instant motion, on May 6, 2020, defendant pleaded not guilty to an

indictment charging him with conspiracy to distribute and possess with intent to distribute 50

grams or more of methamphetamine and five kilograms or more of cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and 846 (“count one”), and possession with intent to distribute 50 grams or

more of methamphetamine and a quantity of heroin, in violation of 21 U.S.C. § 841(a)(1) (“count

two”). The indictment included a forfeiture notice, listing, in pertinent part, the following

property: gross proceeds personally obtained by the defendant in an amount of at least

$1,825,000.00 and a 2007 Mercedes Benz, S550 Coupe bearing VIN: WDDNG71X67A077164

(“2007 Mercedes”).

        On August 20, 2020, a jury rendered a guilty verdict on both counts, finding defendant

accountable for 50 grams or more of methamphetamine and a quantity of less than 500 grams of
                                                1

            Case 4:18-cr-00054-FL Document 140 Filed 09/10/21 Page 1 of 6
cocaine on count one, and 50 grams or more of methamphetamine and a quantity of heroin on

count two. The jury also returned a special verdict, finding by a preponderance of the evidence

that the 2007 Mercedes was subject to forfeiture. Shortly thereafter, the government filed the

instant motion, requesting that the court order forfeiture of $1,825,000.00, representing the gross

proceeds of the offenses of conviction, and issue a preliminary order of forfeiture as to the 2007

Mercedes.

       At sentencing on September 7, 2021, Joshua Stocks (“Officer Stocks”), a task force officer

with the United States Drug Enforcement Administration and sergeant with the Wayne County

Sheriff’s Office, testified that defendant previously admitted to purchasing two kilograms of

cocaine every day or every other day for two years, which amounts to approximately 749 kilograms

of cocaine. During cross-examination, defense counsel elicited testimony from Officer Stocks that

defendant was never found to possess tens or hundreds of kilograms of cocaine during his

numerous arrests. The court did not find credible evidence suggesting that defendant purchased

two kilograms of cocaine every day or every other day, and instead held defendant accountable for

499 grams of cocaine.

                                   COURT’S DISCUSSION

A.     Standard of Review

       Federal Rule of Criminal Procedure 32.2 establishes a framework for criminal forfeiture.

“As soon as practical after a verdict or finding of guilty . . . on any count in an indictment or

information regarding which criminal forfeiture is sought, the court must determine what property

is subject to forfeiture under the applicable statute.” Fed. R. Crim. P. 32.2(b)(1)(A). “If the

government seeks a personal money judgment, the court must determine the amount of money that

the defendant will be ordered to pay.” Id. “The court’s determination may be based on evidence

already in the record, including any written plea agreement, and on any additional evidence or
                                                2

          Case 4:18-cr-00054-FL Document 140 Filed 09/10/21 Page 2 of 6
information submitted by the parties and accepted by the court as relevant and reliable.” Fed. R.

Crim. P. 32.2(b)(1)(B).

         The applicable forfeiture statute, 21 U.S.C. § 853, “requires the surrender of any property

derived from the proceeds of illegal drug activities, or any property used in any way to facilitate

the commission of such violations.” United States v. Tanner, 61 F.3d 231, 233 (4th Cir. 1995)

(citing 21 U.S.C. § 853(a)). “The government must establish by a preponderance of the evidence

the requisite nexus between the proceeds or property to be forfeited and the offense of conviction.”

Id. at 236.

B.       Analysis

         The government requests that the court order forfeiture of $1,825,000.00, representing the

gross proceeds of the offenses of conviction, and issue a preliminary order of forfeiture as to the

2007 Mercedes. Where the jury found the 2007 Mercedes to be proceeds of the instant offense,

the court grants the motion as it relates to the 2007 Mercedes.1

         Turning to gross proceeds, the government calculated the $1,825,000.00 amount as

follows:

         The amount of $1,825,000.00 represents a conservative estimate of the amount of
         gross proceeds the defendant personally obtained during the course of the
         conspiracy from the sale of methamphetamine [sic]. The Defendant stated to
         officers that from 2010 to 2017, he and his brother regularly purchased kilogram
         amounts of cocaine. He would purchase a kilogram for $39,000 and then sell it for
         $44,000. He would purchase two kilograms every day or every other day for two
         years, resulting in a conservative drug weight of 365 kilos over the course of the
         conspiracy. At a profit of $5,000 per kilo, this results in proceeds of at least
         $1,825,000.
1
          The special verdict form omitted reference to the gross proceeds amount of $1,850,000.00. A defendant is
not entitled to a jury trial to determine the amount of a forfeiture money judgment. See Fed. R. Crim. P. 32.2(b)(1)(A)
(“If the government seeks a personal money judgment, the court must determine the amount of money that the
defendant will be ordered to pay”); see also United States v. Jameel, 626 F. App’x 415, 419 (4th Cir. 2015) (“To the
extent Jameel claims he was entitled to a jury trial to determine the amount of the money judgment, his argument is
without merit . . . right to jury trial under Fed.R.Crim.P. 32.2(b)(5) applies only to specific property, not to the amount
of a money judgment.” (citing United States v. Curbelo, 726 F.3d 1260, 1277 (11th Cir. 2013)).


                                                            3

              Case 4:18-cr-00054-FL Document 140 Filed 09/10/21 Page 3 of 6
(Mot. (DE 113) at 2, n.1). However, the court did not find credible evidence suggesting that

defendant purchased two kilograms of cocaine every day or every other day for two years. Instead,

the court held defendant accountable for 499 grams of cocaine.                   Under the government’s

calculation method, 499 grams of cocaine is equivalent to $2,495.00 in proceeds.2 Accordingly,

the court orders forfeiture in the amount of $2,495.00.

                                            CONCLUSION

       Based on the foregoing, the government’s motion for forfeiture of property and for

preliminary order of forfeiture (DE 113) is GRANTED IN PART and DENIED IN PART, as

follows:

       1.      The following property is hereby forfeitable pursuant to 21 U.S.C. § 853(a), to wit:

               a.   $ 2,495.00, an amount representing proceeds the defendant obtained directly

                    or indirectly as a result of the said offenses and for which the United States may

                    forfeit substitute assets; and

               b.    2007 Mercedes Benz, S550 Coupe bearing VIN: WDDNG71X67A077164.

       2.      The United States is now entitled to entry of a Preliminary Order of Forfeiture

               pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property subject

               to forfeiture, to conduct any discovery the Court considers proper in identifying,

               locating, or disposing of the property, and to commence proceedings that comply

               with any statutes governing third-party rights, as provided by Fed. R. Crim. P.

               32.2(b)(3).

       3.      Pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit $2,495.00 to the United

               States as property constituting or derived from proceeds obtained, directly or


2
       499 grams equals .499 kilograms, and .499 kilograms multiplied by $5,000.00 equals $2,495.00.
                                                     4

            Case 4:18-cr-00054-FL Document 140 Filed 09/10/21 Page 4 of 6
        indirectly, as a result of the said offenses.

4.      Pursuant to 21 U.S.C. § 853(p), the United States is entitled to forfeit substitute

        assets up to the value of the gross proceeds obtained by the defendant, that is

        $2,495.00.

5.      Pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure, the United

        States may move to amend this order at any time to substitute specific property to

        satisfy this order of forfeiture in whole or in part.

6.      Any and all forfeited funds shall be deposited by the U.S. Department of Justice or

        the U.S. Department of the Treasury, as soon as located or recovered, into the U.S.

        Department of Justice’s Assets Forfeiture Fund or the U.S. Department of the

        Treasury’s Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21

        U.S.C. § 881(e).

7.      Upon entry of judgment, the clerk is DIRECTED to incorporate a reference to this

        order of forfeiture in the applicable section of the Judgment, as required by Fed. R.

        Crim. P. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this

        Order shall be final as to the defendant at sentencing.

8.      Pursuant to 21 U.S.C. § 853(n), the United States shall publish notice of this order

        and of its intent to dispose of the property in such manner as the Attorney General

        or the Secretary of Treasury directs, by publishing and sending notice in the same

        manner as in civil forfeiture cases, as provided in Supplemental Rule G(4). Any

        person other than the defendant, having or claiming any legal interest in the subject

        property must file a petition with the Court within 30 days of the publication of

        notice or of receipt of actual notice, whichever is earlier. The petition must be

        signed by the petitioner under penalty of perjury and shall set forth the nature and
                                           5

     Case 4:18-cr-00054-FL Document 140 Filed 09/10/21 Page 5 of 6
        extent of the petitioner’s right, title, or interest in the subject property, and must

        include any additional facts supporting the petitioner’s claim and the relief sought.

9.      Upon adjudication of all third party interests this Court will enter a final order of

        forfeiture as required by Fed. R. Crim. P. 32.2(c)(2).

SO ORDERED, this the 10th day of September, 2021.



                                       _____________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge




                                          6

     Case 4:18-cr-00054-FL Document 140 Filed 09/10/21 Page 6 of 6
